t c memo united_states tax_court ada mae pittman petitioner v commissioner of internal revenue respondent docket no filed date ada mae pittman pro_se christopher a pavilonis and a gary begun for respondent memorandum opinion goeke judge respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax for and a dollar_figure accuracy-related_penalty under sec_6662 respondent has conceded that pursuant to rand v commissioner unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedures t c the accuracy-related_penalty under sec_6662 does not apply accordingly the only remaining issue for our decision is whether petitioner is entitled to the first-time_homebuyer credit provided in sec_36 for the reasons explained herein we hold that petitioner is not entitled to the first-time_homebuyer credit background all the facts in evidence have been stipulated and are so found petitioner resided in florida when she filed the petition on date james piotrowski jr entered into an agreement to lease to petitioner the residence pincite pepperwood drive jacksonville florida pepperwood residence on date piotrowski and petitioner also entered into an option contract for petitioner to acquire the pepperwood residence which expired date petitioner was required to meet certain conditions in order to exercise the option contract including closing on the purchase of the home failure to meet these conditions would result in the option contract’s becoming void petitioner paid a dollar_figure option fee that would be applied to the purchase_price if the option contract was exercised petitioner also piotrowski acted on behalf of his wholly owned company bluefin investment group inc a title company that held real_estate investment properties including the pepperwood residence paid an additional dollar_figure per month to be applied against the purchase_price if the option contract was exercised petitioner did not exercise the option contract because she was unable to obtain adequate financing for the purchase petitioner and piotrowski never executed a sales contract for the pepperwood residence piotrowski filed for chapter bankruptcy on date on date petitioner filed an adversary complaint against piotrowski because of his alleged failure to sell the pepperwood residence to her petitioner’s bankruptcy court pleadings indicate she never purchased the pepperwood residence and never acquired title to it petitioner contended that piotrowski intended to defraud her with respect to the option contract petitioner’s adversary complaint in bankruptcy court against piotrowski indicates that she entered into an option contract to purchase the pepperwood residence however petitioner never exercised the option contract and her adversary proceeding against piotrowski was dismissed petitioner resided at the pepperwood residence temporarily petitioner provided a cable bill that showed she received cable service at the pepperwood residence however petitioner did not produce a u s department of housing and urban development settlement statement a deed a closing statement an executed piotrowski passed away on date purchase agreement or any other document to substantiate that she ever purchased or acquired an interest in the pepperwood residence petitioner timely filed her federal_income_tax return petitioner’s income was reduced by various deductions and exemptions resulting in taxable_income of dollar_figure and a tax_liability of dollar_figure petitioner claimed a first-time_homebuyer credit of dollar_figure petitioner timely filed a petition with this court requesting redetermination of the deficiency and the accuracy-related_penalty for the tax_year petitioner attached form disputed issue verification to her petition which stated that she did not owe the adjustment amount of dollar_figure discussion as a general_rule the taxpayer bears the burden of proving by a preponderance_of_the_evidence that the commissioner’s determinations are incorrect rule a 290_us_111 moreover credits are a matter of legislative grace and the taxpayer bears the burden of proving that he or she is entitled to any credit claimed 308_us_488 89_tc_816 sec_36 allows an individual who is a first-time_homebuyer of a principal_residence in the united_states to claim a tax_credit for the year the residence is purchased respondent contends that petitioner is not entitled to the claimed first-time_homebuyer credit because she did not purchase the residence and is not a first- time homebuyer we agree a first-time_homebuyer is any individual who has had no present ownership_interest in a principal_residence during the three-year period ending on the date of the purchase of the principal_residence in question sec_36 138_tc_51 the term purchase means any acquisition but only if i the taxpayer did not acquire the property from a related_person and ii the taxpayer’s basis in the property is not determined in whole or in part by reference to the adjusted_basis of the property in the hands of the person from whom the taxpayer acquired the property or determined under sec_1014 sec_36 to decide when a sale of property is complete for tax purposes we examine all the surrounding facts and circumstances 68_tc_115 however the focus of our inquiry is on when the benefits_and_burdens_of_ownership shifted id generally a transfer is complete upon the earlier of the transfer of title or the shift of the benefits_and_burdens_of_ownership 66_tc_904 citing 430_f2d_1019 6th cir aff’g 51_tc_290 an option to purchase in florida does not give the optionee an equitable interest in realty until the option is exercised mathews v kingsley so 2d fla dist ct app until an optionee exercises the right to purchase in accordance with the terms of the option the optionee has no estate either legal or equitable in the lands involved old port cove holdings inc v old port cove condominium ass’n one inc so 2d fla instead it has been long held under florida law that ‘the status of parties to the ordinary lease with an option to purchase remains that of landlord and tenant until the option is exercised and the lessee has no equitable interest in the property ’ id pincite quoting leon cnty educ facilities auth v hartsfield so 2d fla the provisions of sec_36 are clear a taxpayer must actually acquire a property in order to claim the first-time_homebuyer credit petitioner did not provide any documentation substantiating her purchase of the pepperwood residence additionally the option contract was never exercised and petitioner did not have an equitable interest in the pepperwood residence as a result it is clear that petitioner never purchased the pepperwood residence and therefore is not entitled to the claimed first-time_homebuyer credit in reaching our holdings herein we have considered all arguments the parties made and to the extent we did not mention them above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent as to the deficiency and for petitioner as to the accuracy-related_penalty under sec_6662
